



Exhibit 10.3
TWENTY-SIXTH AMENDMENT
OF
JOHN BEAN TECHNOLOGIES CORPORATION
SAVINGS AND INVESTMENT PLAN
(As amended and restated, Effective as of January 1, 2012)
WHEREAS, John Bean Technologies Corporation (the “Company”) maintains the John
Bean Technologies Corporation Savings and Investment Plan (the “Plan”);
WHEREAS, the Company now deems it necessary and desirable to amend the Plan in
certain respects; and
WHEREAS, this Twenty-Sixth Amendment shall supersede the provisions of the Plan
to the extent those provisions are inconsistent with the provisions of the
amendment;
NOW, THEREFORE, by virtue of the authority reserved to the Company by Section
12.1 of the Plan, the Plan is hereby amended as follows, effective June 1, 2019:
1.
A new Section 2.13 is hereby added to the Plan to read as follows:

2.13
Service Crediting for Prime Equipment Group, LLC Notwithstanding any provision
herein to the contrary, effective June 1, 2019, if an individual (a) was
actively employed by Prime Equipment Group, LLC on May 31, 2019, and (b) remains
an active employee of Prime Equipment Group, LLC as of June 1, 2019, such
individual’s period of employment with Prime Equipment Group, LLC shall be
counted under the Plan for purposes of (i) eligibility to participate in the
Plan and (ii) determining the individual’s Years of Service under the Plan.

2.
A new sentence is hereby added to the end of Section 3.5 to read as follows:

Notwithstanding the preceding, the Plan will accept a Rollover Contribution that
includes participant loan receivables with respect to a Direct Rollover from the
Prime Equipment Group 401(k) Plan to the Plan by a Participant who (a) was a
former participant in the Prime Equipment Group 401(k) Plan, (b) was actively
employed by Prime Equipment Group, LLC on May 31, 2019 and (c) remained an
active employee of Prime Equipment Group, LLC as of June 1, 2019, provided, such
loan receivables are adequately secured.





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company has caused this amendment to be executed by a
duly authorized representative this ___ day of ____________, 2019.
JOHN BEAN TECHNOLOGIES
CORPORATION




By:    /s/ Jason T. Clayton


Its:    EVP, Human Resources





